—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered October 31, 1996, convicting him of sodomy in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain statements by the prosecutor on summation constituted reversible error is unpreserved for appellate review since he failed either to object at all, or to object with sufficient specificity, to ask for curative instructions, or to request a mistrial when they were made (see, CPL 470.05 [2]; People v Fleming, 70 NY2d 947, 948; People v Medina, 53 NY2d 951, 953; People v Udzinski, 146 AD2d 245, 250). In any event, the defendant’s contentions are without merit. The prosecutor’s statements constituted fair comment on the evidence (see, People v Ashwal, 39 NY2d 105), or were an “appropriate response to defense counsel’s arguments on summation” (People v Acevedo, 156 AD2d 569, 570; see, People v Goodson, 185 AD2d 945; People v Baldo, 107 AD2d 751).
The defendant’s remaining contentions are unpreserved for appellate review. In any event, they are without merit. Bracken, J. P., O’Brien, Joy and Florio, JJ., concur.